Citation Nr: 1208693	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left shoulder compression, to include as secondary to residuals of a C2-C3 compression fracture with traumatic spondylolisthesis.

2.  Entitlement to service connection for a bilateral leg disability, other than radiculopathy and peripheral neuropathy.

3.  Entitlement to an increased evaluation for residuals of a C2-C3 compression fracture with traumatic spondylolisthesis, evaluated as 10 percent disabling prior to August 21, 2008, and 20 percent disabling on and after August 21, 2008. 

4  What evaluation is warranted for lumbar degenerative disc disease from July 2, 2007?

5.  What evaluation is warranted for left lower extremity radiculopathy from July 2, 2007?

6.  What evaluation is warranted for right lower extremity peripheral neuropathy from June 20, 2008?

7.  What evaluation is warranted for left upper extremity radiculopathy from June 20, 2008?

8. What evaluation is warranted for right upper extremity radiculopathy from June 20, 2008?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and May and September 2009 rating decisions of the RO in Roanoke, Virginia.

The December 2007 rating decision granted entitlement to service connection for lumbar degenerative disc disease and radiculopathy of the left lower extremity and assigned 10 percent ratings for each of these disabilities effective July 2, 2007.  This rating decision also denied entitlement to a rating in excess of 10 percent for residuals of a C2-C3 compression fracture with traumatic spondylolisthesis.

The May 2009 rating decision granted entitlement to service connection for radiculopathy of the left and right upper extremities, and for peripheral neuropathy of the right lower extremity.  The rating decision assigned 10 percent ratings for each effective June 20, 2008.  The May 2009 rating decision also denied entitlement to service connection for a left shoulder disability.  

The September 2009 rating decision denied entitlement to service connection for a bilateral leg disability.  

An August 2011 rating decision increased the ratings for the lumbar and cervical disabilities to 20 percent, effective August 21, 2008.

The record reflects that the Veteran indicated multiple times that he desired a Board hearing.  His hearing request was withdrawn by his representative in November 2011.  See 38 C.F.R. § 20.702 (2011).

The issues of entitlement to service connection for a left shoulder disability, and a bilateral lower extremity disorder (excluding radiculopathy and peripheral neuropathy) are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to August 21, 2008, the Veteran's residuals of a C2-C3 compression fracture with traumatic spondylolisthesis were not manifested by forward flexion less than 31 degrees; a combined range of motion not less than 171 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least 4 but less than 6 weeks during the past 12 months.  

2.  Since August 21, 2008, the Veteran's residuals of a C2-C3 compression fracture with traumatic spondylolisthesis have not been manifested by forward flexion to 15 degrees or less; favorable ankylosis of the entire cervical spine; or by incapacitating episodes having a total duration of at least four weeks during the past 12 months.  

3.  Prior to August 21, 2008, the Veteran's lumbar degenerative disc disease was not manifested by forward flexion less than 61 degrees; combined range of motion not less than 121 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or by incapacitating episodes having a total duration of at least 4 but less than 6 weeks during the past 12 months.  

4.  Since August 21, 2008, Veteran's lumbar degenerative disc disease is has not been manifested by forward flexion limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 4 but less than 6 weeks during the past 12 months.  

5.  Since July 2, 2007, the Veteran's left lower extremity radiculopathy has not been manifested by at least moderate, incomplete paralysis.

6.  Since June 20, 2008, the Veteran's right lower extremity peripheral neuropathy has not been manifested by at least moderate, incomplete paralysis.

7.  Since June 20, 2008, the Veteran's left upper extremity radiculopathy has not been manifested by at least moderate, incomplete paralysis.

8.  Since June 20, 2008, the Veteran's right upper extremity radiculopathy has not been manifested by at least moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to August 21, 2008, the criteria for an evaluation in excess of 10 percent for residuals of a C2-C3 compression fracture with traumatic spondylolisthesis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5243 (2011).

2.  Since August 21, 2008, the criteria for an evaluation in excess of 20 percent for residuals of a C2-C3 compression fracture with traumatic spondylolisthesis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

3.  Prior to August 21, 2008, the criteria for an evaluation in excess of 10 percent for lumbar degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

4.  Since August 21, 2008, the criteria for an evaluation in excess of 20 percent for lumbar degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

5.  The criteria for an initial evaluation in excess of 10 percent for left lower extremity radiculopathy since July 2, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2011).

6.  The criteria for an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy since June 20, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

7.  The criteria for an initial evaluation in excess of 10 percent for left upper extremity radiculopathy since June 20, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2011).

8.  The criteria for an initial evaluation in excess of 10 percent for right upper extremity radiculopathy since June 20, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, initial ratings, and effective dates have been assigned for the lumbar spine, radiculopathy, and peripheral neuropathy claims, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue of entitlement to an increased rating for residuals of a C2-C3 compression fracture with traumatic spondylolisthesis.   There is no issue as to providing an appropriate application form or completeness of the application.  Correspondence dated in August 2007 notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  This letter also notified him of how VA determines disability ratings and effective dates.  This notice was provided prior to the initial adjudication of the Veteran's claim in December 2007. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's VA medical records.  VA provided the Veteran with examinations in August 2007, January 2009, and February 2011.  On review, the examinations appear adequate for rating purposes.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, however, the general rating formula governing back pain is controlling because VA must follow its own regulations.  Browder v. Derwinski, 1 Vet. App. 204, 205 (1991).  In this regard, while the provisions of 38 C.F.R. §§ 4.40, 4.45 address pain in general, the specific provisions of 38 C.F.R. § 4.71a, address how pain is to be rated when evaluating the nature and extent of back disorders.  As the canon of interpretation provides that the more specific trumps the general, Zimick v. West, 11 Vet. App. 45, 51 (1998); Kowalski v. Nicholson, 19 Vet. App. 171 (2005), it follows that the specific provisions of 38 C.F.R. § 4.71a regarding back pain control in claims of entitlement to an increased rating for a back disorder.

In this regard, 38 C.F.R. § 4.71a specifically states that back disorders are to be rated under the prescribed criteria with or without symptoms such as pain (whether or not the pain radiates), with or without stiffness, and with or without aching in the area of the spine affected by residuals of injury or disease.  Simply put, the presence of pain is part of the formula.  68 Fed.Reg. 51454-5 (Aug. 27, 2003) ("Pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm.  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.")   

The Board acknowledges that the Court in Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010), held that the Board must discuss any additional limitations a claimant experiences due to pain, weakness, or fatigue.  This obligation to discuss, however, is not an obligation to ignore the clear language of the controlling general rating formula.  

A.  Cervical Spine Disability

The Veteran's residuals of a C2-C3 compression fracture with traumatic spondylolisthesis were originally assigned a 20 percent disability rating from April 2, 1991, to April 30, 1995.  This rating was decreased to 10 percent from May 1, 1995, to August 20, 2008.  In the course of this appeal, the rating was increased to 20 percent effective August 21, 2008.  The current claim was received by VA in July 2007.

The Board notes that these disability rating were assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), which is no longer in effect.  The Board must therefore evaluate the Veteran's claim under  the current rating criteria for disabilities of the spine.  Specifically, the Board will rate the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2011), which applies to vertebral fracture or dislocation.  

Under the amendment to the Rating Schedule that became effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when forward cervical flexion is greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the cervical spine not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when forward cervical flexion is to 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine. 

Note (2): (See also Plate V.) For VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees.  Normal left and right rotation is from zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees. 

The August 2007 VA examination report notes that the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  Physical examination revealed active and passive ranges of motion were the same in all movements.  Flexion and extension were from 0 to 45 degrees.  Right lateral flexion was 0 to 30 degrees.  Left lateral flexion was 0 to 20 degrees.  Right lateral rotation was 0 to 60 degrees.  Left lateral rotation was 0 to 20 degrees.  For all movements, resisted isometric movement was normal, pain was felt throughout range of motion, and there was no additional loss of motion on repetitive use.  Examination of the cervical sacrospinalis revealed no objective left or right spasm, muscle atrophy, guarding, pain with motion, tenderness, or weakness.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner did not report the presence of fatigue that caused a decreased range of motion or increased functional impairment.  Posture and head position were normal and symmetrical in appearance.  The appellant's gait was antalgic.  There was no abnormal gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.

These findings do not meet the above criteria for a rating in excess of 10 percent, and the remaining evidence of record does not reflect sufficient limitation of range of cervical spine motion, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board considered whether a higher rating is warranted under the rating criteria for intervertebral disc syndrome based on incapacitating episodes.  Effective September 23, 2002, an intervertebral disc syndrome (preoperatively or postoperatively) is evaluated based on either the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations for chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25 (2011), whichever method results in the higher evaluation.  With incapacitating episodes having a total duration of at least 4 but less than 6 weeks during the past 12 months, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  With incapacitating episodes having a total duration of at least four weeks during the past 12 months, a 40 percent rating is warranted.  Id.

An incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  'Chronic orthopedic and neurologic manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Note (1).

The August 2007 VA examination report notes 12 days of incapacitating episodes for the cervical region during the past 12 months.  Because this period constitutes less than the four weeks required for a 20 percent rating, a higher evaluation is not warranted.  

As noted above, a 20 percent rating has been assigned effective August 21, 2008, based on a VA medical record from that date.  A rating in excess of 20 percent is only available under the current regulations when there is flexion limited to 15 degrees or less, or ankylosis.  The August 2008 VA medical record does not note flexion limited to 15 degrees or the presence of ankylosis.  Thus, an increased rating is not available from that date.

The February 2011 VA examination revealed no cervical ankylosis.  There was cervical flexion to 30 degrees without objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of range of motion.  Thus, a rating in excess of 20 percent is not warranted on and after August 21, 2008.

Notably, the February 2011 VA examination report noted no incapacitating episodes in the prior 12 months.  Therefore, an increased rating based on incapacitating episodes is not warranted.


B.  Lumbar Spine Disability

The Veteran was in receipt of a 10 percent rating for lumbar degenerative disc disease from July 2, 2007, to August 20, 2008, and 20 percent rating on and after August 21, 2008.

Again, effective September 26, 2003, a general rating formula evaluates diseases and injuries of the spine.  Degenerative arthritis of the spine is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  These criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 20 percent evaluation is also warranted when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The August 2007 VA examination report notes the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  Active and passive forward flexion were from 0 to 90 degrees.  Active and passive extension were from 0 to 10 degrees.  Bilateral lateral flexion and rotation were from 0 to 30 degrees.  For all movements, resisted isometric movement was normal, pain was felt throughout the range of motion, but there was no additional loss of motion on repetitive use.  Examination of the thoracic sacrospinalis revealed no objective spasm bilaterally, muscle atrophy, guarding, pain with motion, tenderness, or weakness.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or spinal contour.  Posture and head position were normal and symmetrical in appearance.  Gait was antalgic.  There was no abnormal gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  The examiner did not report that fatigue or weakness caused a decreased range of motion. 

These findings satisfy neither the range of motion requirements nor the requirement involving impairment caused by muscle spasm or severe guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, a rating in excess of 20 percent is not warranted.

The Board has considered whether a higher rating is warranted under the rating criteria for intervertebral disc syndrome based on incapacitating episodes.  The August 2007 VA examination report notes 12 days of incapacitating episodes for the thoracolumbar region during the past 12 months.  Because this period constitutes less than the four weeks required for a 20 percent rating, a higher evaluation is not warranted.  

As noted above, a 20 percent rating has been assigned effective August 21, 2008, based on a VA medical record from that date.  A rating in excess of 20 percent is only available under the current regulations when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The August 2008 VA medical record does not note range of flexion or the presence of ankylosis.  Thus, an increased rating is not available from that date.

The February 2011 VA examination report notes no thoracolumbar spine ankylosis.  Lumbar flexion was to 75 degrees without objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion, and no additional limitation after three repetitions of range of motion.  Thus, a rating in excess of 20 percent is not warranted on and after August 21, 2008.

While the February 2011 examination report also notes one incapacitating episode in the past 12 months there is no evidence supporting any suggestion that this episode approached at least four weeks in duration.  Hence, a rating in excess of 20 percent cannot be assigned on and after August 21, 2008.  Therefore, an increased rating based on incapacitating episodes is not warranted.

C.  Peripheral Neuropathy/Radiculopathy of the Upper and Lower Extremities  

The Veteran has also claimed entitlement to initial ratings in excess of 10 percent for peripheral neuropathy of the right lower extremity, and radiculopathy of the left lower extremity and both upper extremities.  

Peripheral neuropathy of the right lower extremity is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  The left lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011).  Radiculopathy of the left and right upper extremities are each separately rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The effective date for the left lower extremity radiculopathy is July 2, 2007, while the effective date of the remaining disabilities is June 20, 2008.

Diagnostic Code 8520 assigns a 10 percent rating for mild, incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigns for moderate, incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Diagnostic Code 8521 assigns a 10 percent rating for mild, incomplete paralysis of the external popliteal nerve.  A 20 percent rating is assigns for moderate, incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The ratings assigned under Diagnostic Code 8515 vary according to whether the major (dominant) or minor (non-dominant) extremity is being evaluated.  Mild, incomplete paralysis of either extremity warrants a 10 percent rating.  Moderate, incomplete paralysis is assigned a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Words such as 'mild,' 'moderate,' and 'marked' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Each of the disabilities at issue is currently evaluated as causing mild, incomplete paralysis.  The next higher rating for each of these disabilities requires moderate, incomplete paralysis.  

The August 2007 VA examination report notes impaired vibration, pain (pinprick), and light touch in the lower left extremity but the appellant was otherwise normal for the remaining extremities.  The examiner noted that the impairment was in the left foot to mid tibia.  All reflexes were hypoactive on examination.  Detailed motor examination showed active movement against full resistance for all movements except for left knee extension, which showed active movement against some resistance.

The January 2009 VA examination report notes that the Veteran described symptoms that varied from numbness to right foot pain.  He reported that his symptoms were now constant.  On examination, bilateral hand strength was 4+/5, and right lower extremity strength was 5/5.  A sensory function examination of the upper extremities revealed that vibration was decreased at the wrist and metacarpophalangeal joints, and absent at the proximal interphalangeal joints.  Pain was decreased in the distal anterior forearm and metacarpophalangeal and distal interphalangeal joints.  The right upper extremity showed decreased sensation to light touch at the anterior wrist and metacarpophalangeal joints to distal interphalangeal joints, while it was decreased in the left upper extremity on the wrist, forearm, and metacarpophalangeal joints.  Position sense was normal bilaterally.  The anterior forearm was also decreased to sharp/dull.  There was no specific radicular pattern. 

The right lower extremity sensory function report notes absent ankle and foot vibration.  Pain was decreased on the lateral lower leg but was absent on the dorsal foot.  Light tough was decreased on the lateral lower leg.  Position sense testing produced inconsistent response, with great toe abnormality.  The sural and peroneal nerves were affected.  Detailed reflex examination showed 1+ reflexes throughout.  Babinski reflex was normal bilaterally.  The Veteran's gait was antalgic and he used a cane.  

The February 2011 VA examination report notes that the Veteran described his bilateral hand and foot symptoms as a pins and needles stabbing with a burning/pain sensation in both hands and both feet to bilateral mid calves.  Reportedly, his symptoms were now constant and current medications did not provide adequate pain control.  He described sharp neck pain that radiated to the upper extremities, with right arm pathology being worse than the left.  On examination, all of the Veteran's reflexes were hypoactive but plantar flexion was normal.  Sensory examination of the upper extremities and the left lower extremity revealed normal findings to vibration, pain/pinprick, position sense, and light touch tests.  There was no dysthesias.  The right lower extremity showed that the small nerve fiber was affected.  There was decreased response to vibration at the right fourth and fifth toes.  Pain/pinprick, position sense, and light touch were normal.  There was no dysthesia.  Detailed motor examination findings were of active movement against some resistance (4/5) bilaterally for all upper and lower extremities.  The Veteran demonstrated an unsteady tandem gait that was slow and guarded with a cane.  

Nerve conduction study findings included normal left and right peroneal motor and left and right sural sensory nerves.  There was no delayed latency, increased amplitude, delayed latency and decreased amplitude, decreased latency and decreased conduction velocity, or decreased amplitude and decreased conduction velocity was noted.  A low conduction velocity was noted in the left and right tibial motor.  All electromyography findings were normal.  

The examiner diagnosed left lower extremity radiculopathy, right lower extremity peripheral neuropathy, and bilateral upper extremity radiculopathy.  She noted that these disabilities caused increased absenteeism with the appellant's usual occupation.  They also caused decreased mobility, problems with lifting and carrying, decreased strength, and pain.  The lower extremity disabilities caused problems with prolonged standing and walking, while the upper extremity disabilities caused difficulty with lifting and manual dexterity to run wires as a cable technician.

Based on the above, the Board finds that ratings in excess of 10 percent are not warranted for any of the Veteran's service-connected peripheral neuropathy or radiculopathy disabilities.  Simply put, the degree of any incomplete paralysis is no greater than mild.  The assigned 10 percent evaluations adequately compensate the Veteran's radiating pain secondary to his cervical and lumbar spine disabilities. 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8515, 8520, 8521.

D.  Extraschedular Evaluations

In reaching these decisions the Board considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
As discussed above, the rating criteria for each disorder addressed reasonably describes the Veteran's disability levels and symptomatology.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id.


ORDER

Entitlement to an increased evaluation for residuals of a C2-C3 compression fracture with traumatic spondylolisthesis, evaluated as 10 percent disabling prior to August 21, 2008, and as 20 percent disabling on and after August 21, 2008, is denied. 

Entitlement to an increased evaluation for lumbar degenerative disc disease, evaluated as 10 percent disabling from July 2, 2007 to August 21, 2008, and as 20 percent disabling since August 21, 2008, is denied. 

Entitlement to an initial evaluation in excess of 10 percent since July 2, 2007, for left lower extremity radiculopathy is denied.

Entitlement to an initial evaluation in excess of 10 percent since June 20, 2008, for right lower extremity peripheral neuropathy is denied.

Entitlement to an initial evaluation in excess of 10 percent since June 20, 2008, for left upper extremity radiculopathy is denied.

Entitlement to an initial evaluation in excess of 10 percent since June 20, 2008, for right upper extremity radiculopathy is denied.



REMAND

The Veteran has also claimed entitlement to service connection for left shoulder compression, to include as secondary to residuals of a C2-C3 compression fracture with traumatic spondylolisthesis; and for a bilateral leg disability, other than radiculopathy and peripheral neuropathy.  

The Board finds that a remand for a VA examination and opinion addressing the etiology of any left shoulder disability is  in order.  In addition to evaluating the Veteran's theory of entitlement to service connection for on a secondary basis, the examination report must take into account his in-service complaints of left shoulder discomfort in November 1991.

There is some confusion concerning his specific bilateral leg disability contentions.  The Veteran himself reported a leg length discrepancy, while a July 2011 statement from his representative indicates that the appellant has additional leg symptoms that are part of his service-connected radiculopathy and peripheral neuropathy.  The Veteran's service treatment records reflect he sought treatment for knee pain in July and August 1989, and he reported bursitis in the knees on a July 1990 dental health questionnaire.  

In this regard, a February 2011 VA examination report is inadequate for purposes of deciding this issue.  The examiner opines that the Veteran's "bilateral leg condition is proximately due to his service connected neck and back injury; there is no other bilateral leg condition."  It is unclear, however, whether the examiner specifically considered whether the Veteran had a leg length discrepancy, bursitis in the knees, or any specific lower extremity disability other than radiculopathy and peripheral neuropathy.  Hence, a remand for a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any diagnosed left shoulder disability, and any diagnosed bilateral leg disability, to include any leg length discrepancy and bursitis of the knees, but not including peripheral neuropathy and radiculopathy.  After diagnosing any pertinent disabilities, the examining physician is to render specific opinions as to each of the following:
 
(a) Is it at least as likely as not, i.e., is there a 50 percent probability or more, that any diagnosed left shoulder or bilateral leg disability was incurred during the Veteran's service? 
 
(b) Is it at least as likely as not, i.e., is there a 50/50 probability or greater, that any diagnosed disability was incurred secondary to a service-connected disability, to include residuals of a C2-C3 compression fracture with traumatic spondylolisthesis?

All opinions expressed must be accompanied by a complete and full written rationale with evidence in the claims file and sound medical principles.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 
 
3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


